DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-36 are allowed and renumbered as 1-20, respectively.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 17, 28, and 30, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Haeberlen et al. (U.S. 2007/0237345), which is considered to be the closest prior art to the subject matters of claims 17-36, discloses (See Figs. 1-5 and the associated description) semiconductor package, comprising: a semiconductor die comprising a semiconductor device (11) (Fig. 3j), a first contact pad (22) arranged on a first surface (e.g., the upper surface) of the semiconductor die (11) and a second contact pad (20) arranged on a second surface (e.g., the lower surface) of the semiconductor die (11) that opposes the first surface (Fig. 3j), the semiconductor die (11) being embedded in a dielectric layer (12); and one or more first package contact pads (28) and one or more second package contact pads (27) arranged on a first major surface (e.g., the upper surface) of the dielectric layer (12), wherein the dielectric layer (12) has a lateral extent that is greater than the area occupied by the first and second package contact pads (28/27) (See Figs. 3j-3K), the first contact pad (22) of the semiconductor die (11) being coupled to the one or more first package contact pads (28) and the second contact pad (20) of the semiconductor die (11) being coupled to the one or more second package contact pads (27), wherein in operation, the semiconductor device causes a current path between the first contact pad (22), which is a source of a transistor, and the second contact pad (20), which is a drain of 
Haeberlen et al., however, fail to teach, among others, at least: a) the one or more first package contact pads and the one or more second package contact pads arranged on the first major surface of the dielectric layer to provide multiple non-parallel current paths between the one or more first package contact pads and the one or more second package contact pads, as recited in claim 17; b) a redistribution structure coupling the second contact pad to at least one second package pad of the one or more second package contact pads arranged on an opposing side of the semiconductor die, wherein the redistribution structure comprises a lateral layer, a plurality of second vias extending through the dielectric layer and between the second contact pad and the lateral layer, and one or more package vias arranged adjacent opposing side faces of the semiconductor die, as recited in claim 28; and c) coupling the second contact pad of the semiconductor die to the one or more second package contact pads by a redistribution structure having a lateral portion and a vertical portion; and arranging the vertical portion of the redistribution structure adjacent two or more side faces of the semiconductor die to laterally distribute the current flow between the first contact pad and the second contact pad in multiple non-parallel paths in the lateral portion of the redistribution structure, as recited in claim 30; and these features could not easily be conceived of even by a person skilled in the art in the light of the features disclosed in the cited prior arts.
Since claims 18-27, 29, and 31-36, depend either on claims 17, 28, or 30, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
January 15, 2022